DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 17, 20, 21, 25, 27-36 are pending in the application.
This office action is in response to the amendment filed on 12/17/2021.
Response to Amendment
The amendment to the claims filed on 12/17/2021 does not comply with the requirements of 37 CFR 1.121(c) because claim 36 does not have correct status. Claim 36 is a newly added claim in the amendment filed on 12/17/2021, but it is listed as “previously presented.” The claim filed on 11/23/2020 does not have claim 36.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

For purpose of compact examination, claim 36 is examined.  Applicant is given the same time period as the response time to this office action to correct the mistake. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 17, 20, 21, 25, 27-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al (see IDS), in view of Huang et al (Surg. Endosc. 2001, Vol.15, pages 646-648) and Skog et al (WO 2011031892). This rejection has been rewritten to address the amendment.
The claimed method in claim 1 comprises the step of obtaining sample comprising membranous microvesicles from a patient having colorectal cancer (CRC), enriching membranous microvesicles from said sample; degrading contaminating nucleic acid by contacting the enriched membranous microvesicles with a nuclease; isolating RNA from the sample, measuring the expression of KIAA1199 isolated from a microvesicle.  However, since the claimed method recites “comprising,” it does not limit the measurement of the gene to only KIAA1199.  Claim 1 is amended to recite “detecting a level of expression of KIAA1199 in said  membranous microvesicles that is at least 2 fold greater compared to a control level of expression of KIAA1199.” 
Kuslich et al. teach a method of determining the level of expression of biomarkers from an exosome isolated from bodily fluid such as sera, plasma, ascites, urine and saliva from said 
The difference from the teaching of Kuslich et al. and the claimed method is that Kuslich do not teach specially mention that the sample is from an individual which has colorectal cancer, and do not teach the step of degrading contaminating nucleic acids by contacting the enriched membranous microvesicles with a nuclease.  
Huang et al. teach there is increased incidence of colorectal adenomas in follow-up evaluation of patients with diagnosed hyperplastic polyps (see title, and page 647, bridging paragraph), and it is well established that adenomatous polyps is a precursor to CRC (see page 646, background section).  
Skog et al. teach a method of isolating microvesicles from different types of biological sample for diagnosing, prognosing or monitoring a disease such as cancer (see abstract).  Skog et al. teach pre-treating microvesicles isolated from serum and plasma samples with DNAse to eliminate any DNA located on the surface of the microvesicles or outside of the microvesicles and plasma RNA and DNA containing Kras Exon 4 were more abundant in the samples that came from microvesicles that were pretreated with DNase (see paragraph [0096], page 29).  

As evidenced by the teaching from Huang et al., there is increased incidence of colorectal adenomas in patients with hyperplasia polyp, and adenomatous polyps is precursor lesions for most cases of colorectal cancer. The ordinary skilled in the art reading the teaching from Kuslich and Huang would been motivated to detect KIAA1199 expression level in patients with CRC because adenoma with dysplasia is a precancerous lesion, and including a colorectal cancer sample, together with non-neoplastic and healthy individual would have been obvious as establishing proper control for characterization of a phenotype.  The detection of a level of expression of KIAA1199 in the CRC sample that is at least 2 fold greater would directly result from the measurement steps recited in claim 1, wherein all the steps would have been obvious in view of the combined teaching from Kuslich, Huang and Skog.  
Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 17, Kuslich teach the level of the transcribed RNA is measured by microarray technology (paragraph [0712]).  
Regarding claim 20 and 21, Kuslich teach the microvesicle is exosome (paragraph [0005]).

Regarding claim 27-29, Kuslich teach measuring a healthy control for the KIAA1199 marker (paragraph [00398]).  
Regarding claim 30-31, Kuslich teach exosomes are homogenized in Lysis reagent and cellular material are removed (paragraph [0903]).
Regarding claim 32, Skog teach removing nucleic acid bound to the microvesicle by DNAase (page 96, [0096]).
Regarding claim 33-34, Kuslich teach the RNA is isolated with QIAzol, which is a guanidinium thiocyanate based method (paragraph [0903]).
Regarding claim 35, making a cDNA library and measuring KIAA1199 expression level would have been routine practice without adding novelty to the method of measuring KIAA1199 level from exosome.  
Regarding claim 36, the “wherein clause” is not given patentable weight because it does not require step(s) to be performed.  The expression of at least 25 fold is resulted from measuring KIAA1199 RNA isolated from a microvesicle as recited in previous steps, which does not add any meaningful limitation to the method of detecting KIAA1199 from a sample.
Response to Arguments
Applicant argues that the combined teaching from Kuslich, Huan and/or Skog, does not teach or reasonable suggest the method of detecting a level of expression of KIAA1199 as recited, including the feature of at least 2-fold greater compared to a control level of expression of KIAA1199.  Applicant asserts that Kuslich does not teach a method of detecting KIAA1199 in an individual with colorectal cancer (CRC), but measuring KIAA1199 in adenoma and hyperplastic polyp and healthy individual.  Applicant argues that Kuslich does not link 
 Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive for following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the above rejection, Huang teach there is increased incidence of colorectal adenomas in patients with hyperplasia polyp, and adenomatous polyps is precursor lesions for most cases of colorectal cancer. The ordinary skilled in the art reading the teaching from Kuslich and Huang would been motivated to detect KIAA1199 expression level in patients with CRC because adenoma with dysplasia is a precancerous lesion, and including a colorectal cancer sample, together with non-neoplastic and healthy individual would have been obvious as establishing proper control for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CELINE X QIAN/            Primary Examiner, Art Unit 1636